Citation Nr: 0945735	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis. 

2.  Entitlement to service connection for right hip 
osteoarthritis, claimed as right hip pain. 

3.  Entitlement to service connection for arthritis of the 
left knee, claimed as left knee pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel

INTRODUCTION

The Veteran retired in September 1959 after serving more than 
20 years on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was remanded by the Board 
in September 2009 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2009).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's osteoarthritis was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.

2.  The preponderance of the evidence shows that the 
Veteran's osteoarthritis of the right hip was not present in 
service or until many years thereafter and is not related to 
service or to an incident of service origin.

3.  The preponderance of the evidence shows that the 
Veteran's osteoarthritis of the left knee was not present in 
service or until many years thereafter and is not related to 
service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  Osteoarthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2009).

2.  Right hip osteoarthritis condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 
3.309(a) (2009).

3.  Left knee disability, diagnosed as arthritis of the left 
knee, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. 
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Osteoarthritis - left hip and right hip

The Veteran is seeking service connection for osteoarthritis.  

Service treatment records (STRs) contain no complaints of, 
treatment for, or diagnosis of osteoarthritis or hip pain.  
Pre-retirement examinations dated in May 1959, and July 1959 
marked the upper extremities, feet, lower extremities, and 
spine as normal.  

Private medical records show that in January 2002 the Veteran 
was diagnosed with multiple joint osteoarthritis.  No opinion 
as to etiology was provided.  An October 2005 emergency 
department report showed that the Veteran reported low back 
pain that radiated to his right hip.  He stated that he had a 
constant achy pain with sharp stabbing pains that radiate 
down his right posterior thigh.  X-ray revealed no evidence 
of a fracture of the right hip.  Impression was acute right 
hip and leg pain.  A MRI taken in October 2005 showed no 
evidence to suggest acute pelvic or right hip fracture.  Both 
hips appeared properly located.  Impression was "no acute 
pelvic or right hip fracture."  

VA medical records include a July 2007 hospital admission 
note.  The Veteran reported that he had pain in his knees and 
hips since he started having more frequent falls.  A June 
2007 x-ray showed no obvious acute fracture.

In July 2009 the Veteran was accorded a compensation and 
pension (C&P) joints and spine examination.  During the 
examination the Veteran reported that he was diagnosed with 
osteoarthritis in his teens and has had several rounds of 
Synvisc injections.  He reported that his right hip pain 
started during service.  He denied deformity, effusion, 
dislocation, or subluxation of the hips.  Physical 
examination showed no tenderness to palpation in the right 
hip.  There was mild pain upon flexion, extension, adduction, 
abduction and external rotation of the hips.  The diagnoses 
were left knee osteoarthritis and right hip osteoarthritis.  
The examiner opined that it was less likely as not that the 
Veteran's right hip and left knee conditions were related to 
service.  He stated that without evidence of complaints of 
osteoarthritis or hip pain during service he could not 
conclude that a current diagnosis of osteoarthritis of the 
hips is related to service.  

There is no record of any complaints of or treatment for 
osteoarthritis within the year after service.  In fact, there 
is no competent medical evidence of osteoarthritis until many 
years following the Veteran's separation from service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.).  Moreover, the record 
contains no competent medical evidence which attributes his 
current osteoarthritis to service or to the complaints of 
osteoarthritis he reports he has had since his teenage years.  

The Board recognizes that the Veteran believes his current 
osteoarthritis condition is related to service.  Recently, 
the Federal Circuit issued Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his osteoarthritis condition is 
related to service.  The Board also believes that the Veteran 
is sincere in expressing his opinion with respect to the 
etiology of the condition.  In this situation, the Veteran 
has not claimed that he has medical training that would 
permit him to make a diagnosis concerning the etiology of the 
condition.  As noted above, there is no indication that the 
Veteran had osteoarthritis during service.  The STRs show no 
complaints of, treatment for, or a diagnosis of 
osteoarthritis.  Moreover, the Board finds the absence of 
complaints of osteoarthritis for many years after service to 
be highly probative evidence against the Veteran's claim.  
Moreover, the July 2009 examiner's opinion detailed pertinent 
medical records, discussed the salient facts, and provided 
complete rationale for all conclusions presented, as noted in 
the discussion above.  Consequently, the weight of the 
probative evidence is clearly against the Veteran's claim for 
service connection for osteoarthritis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the Veteran's claims, 
service connection for osteoarthritis and right hip 
osteoarthritis must be denied.  38 C.F.R. §§ 3.102, 3.303, 
3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

Left knee pain

STRs contain no complaints of, treatment for, or diagnosis of 
left knee pain.  Pre-retirement examinations dated in May 
1959, and July 1959 marked the lower extremities as normal.  

Private medical records include a November 1999 MRI of the 
left knee that show evidence of degenerative changes 
including a narrowing of the joint space of the patella 
femoral joint, medial compartment of at least moderate 
degree.  The Veteran was diagnosed with arthritis in the 
knees and treated with Synvisc injections in April 2001, July 
2001, and August 2001.  No opinion as to etiology was 
provided.  A February 2006 note found that the Veteran was 
falling more.  The note also found that the Veteran fell and 
hurt his left side.

In July 2009 the Veteran was accorded a C&P joints and spine 
examination.  During the examination the Veteran reported 
that he had a gradual onset of left knee pain during service 
for which he never sought medical attention.  He stated that 
he was diagnosed with osteoarthritis in his teens and has had 
several rounds of Synvisc injections.  He complained that his 
left knee gives out and that he has fallen three to five 
times in the last year.  He stated that he had constant left 
knee pain and that it was worse with walking and going from a 
sitting to a standing position.  Physical examination 
revealed pain and crepitus with motion of the left knee.  
There was tenderness to palpation at the patellofemoral join 
and at the medial and lateral joint lines.  The diagnosis was 
left knee osteoarthritis.  The examiner opined that it was 
less likely as not that the Veteran's left knee conditions 
was related to service.  He stated that without evidence of 
complaints of left knee pain during service, he could not 
conclude that a current diagnosis of osteoarthritis of the 
left knee is related to service.  

There is no record of any complaints of or treatment for left 
knee arthritis within the year after service.  Moreover, the 
record contains no competent medical evidence that attributes 
his current left knee condition to service or to the 
complaints of left knee he reports he has had since service.  

The Board recognizes the Veteran's belief that his current 
left knee osteoarthritis is related to service.  The Board 
also believes that the Veteran is sincere in expressing his 
opinion with respect to the etiology of such condition.  VA 
may not simply disregard lay evidence because it is 
unaccompanied by contemporaneous medical evidence.  See 
Davidson, supra.  The Board finds, however, the absence of 
complaints of left knee pain for many years after service to 
be highly probative evidence against the Veteran's claim.  
Moreover, the July 2009 examiner's opinion detailed pertinent 
medical records, discussed the salient facts, and provided 
complete rationale for all conclusions presented, as noted in 
the discussion above.  Consequently, the weight of the 
probative evidence is clearly against the Veteran's claim for 
service connection for a left knee condition.  See Gilbert, 
supra.  Accordingly, as the weight of the probative evidence 
is against the Veteran's claims service connection for a left 
knee condition must be denied.  38 C.F.R. §§ 3.102, 3.303, 
3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons set forth above, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in November 2007 apprised the 
Veteran of the information and evidence necessary to 
establish his claims for service connection.  He was advised 
of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how 
VA establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the Veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.

Regarding the duty to assist, STRs, VA medical records, and 
private medical records have been obtained and made a part of 
the record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


ORDER

Service connection for osteoarthritis is denied.  

Service connection for right hip osteoarthritis, claimed as 
right hip pain, is denied.  

Service connection for arthritis of the left knee, claimed as 
left knee pain, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


